Citation Nr: 1736447	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  15-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for fibromyalgia (previously claimed as fatigue, muscle pain, and joint pain), including as an undiagnosed illness due to the Gulf War.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea (also previously claimed as fatigue), including as an undiagnosed illness due to the Gulf War.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a hiatal hernia (previously claimed as gastrointestinal and stomach problems), including as an undiagnosed illness due to the Gulf War.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of a traumatic brain injury (TBI) (previously claimed as headaches, memory impairment, and concentration problems), including as an undiagnosed illness due to the Gulf War.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as depression, memory impairment, and concentration problems).

6.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1987 to September 1991, including service in the Southwest Asia Theater of operations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the claims for service connection for fibromyalgia, sleep apnea, hiatal hernia, and residuals of a TBI, the Board must determine on its own whether new and material evidence has been submitted to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 2012 rating decision that denied service connection for symptoms of muscle pain, joint pain, fatigue, depression, memory impairment, concentration problems, sleep apnea, as well as gastrointestinal and stomach problems was not appealed and the decision became final.

2.  Evidence associated with the claims file since the March 2012 rating decision is not material and does not raise a reasonable possibility of substantiating the issues of entitlement to service connection for fibromyalgia, sleep apnea, hiatal hernia, residuals of a TBI, or an acquired psychiatric disorder.

3.  Allergies, to include allergic rhinitis, were not present during the Veteran's service and currently diagnosed allergic rhinitis did not develop as a result of any incident during service, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 


CONCLUSIONS OF LAW

1.  The March 2012 rating decision that denied the Veteran's claims of entitlement to service connection for symptoms of muscle pain, joint pain, fatigue, depression, memory impairment, concentration problems, sleep apnea, as well as gastrointestinal and stomach problems is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1101, 20.1103 (2016).

2.  In the absence of new and material evidence, the criteria to reopen service connection for fibromyalgia, sleep apnea, hiatal hernia, residuals of a TBI, or an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria to establish service connection for allergies have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claims to Reopen Service Connection, Laws and Regulations

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Claim to Reopen Service Connection for Fibromyalgia

The RO initially considered and denied a claim for arm and leg stiffness, muscle jumping and other symptoms claimed secondary to Gulf War in a November 1997 rating decision.  A February 2004 rating decision denied claims for neurological symptoms, muscle pains, joint pains and fatigue claimed due to an undiagnosed illness.  The Veteran appealed the decision and the Board denied the claim for joint pain, fatigue and other symptoms in a February 2009 decision.  The RO last denied the Veteran's service connection claim for joint pain, muscle pain, and fatigue in a March 2012 rating decision on the grounds that there was no evidence that the Veteran's disabilities were related to service.  The Veteran submitted a Notice of Disagreement and was issued a Statement of the Case (SOC) in May 2013.  The SOC also discussed the absence of a current diagnosis for fibromyalgia that was made during the August 2011 VA examination.  The Veteran did not perfect an appeal on this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

The Veteran attempted to reopen his claim of service connection for joint pain, muscle pain, and fatigue as a claim for fibromyalgia, to include as due to an undiagnosed illness.  However, as discussed below, the Veteran's claim for fibromyalgia is the same as his claim for joint pain, muscle pain, fatigue, and generalized body pain.  

The holding in Clemons v. Shinseki has been used in the new and material context to analyze whether the scope of the new initial claim is broad enough to encompass a prior claim, and whether the new and prior diagnoses were "proper" and "distinct" diagnoses versus lay assertions.  23 Vet. App. 1, 5-8 (2009).  In Clemons, the Court held that a claim is not necessarily limited in scope to a single or particular diagnosis, and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Id. at 5.  Essentially, the Court found that the scope of a claim cannot be limited by the terminology used by the lay Veteran, and instead must include any disability reasonably encompassed by (1) the description of the claim, (2) the described symptoms, and (3) any other relevant evidence of record.  Id.  Furthermore, where the scope of the current claim is broad enough to encompass the previously denied claim, then, under Boggs and Clemons, new and material evidence is required to reopen that part of the current claim that has the same "factual basis" as the previously denied claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons, 23 Vet. App. at 1.

Prior to the May 2013 claim on appeal, the Veteran filed claims for conditions that he previously described as joint pain, muscle pain, fatigue, and generalized body pain, all to include as due to an undiagnosed illness under 38 C.F.R. § 3.317.  All of these claims were denied in final rating and Board decisions because there was no relationship between these disabilities and service.  At the time of the March 2012 rating decision, the Veteran's symptoms, described as joint pain, muscle pain, fatigue, and generalized body pain, were attributed to other diagnosed disabilities that were found to be unrelated to service.  For instance, past VA examinations of record have reported that the Veteran's joint pain, muscle pain and generalized body pain are attributed to his morbid obesity and his fatigue is linked to his sleep apnea.  The May 2013 SOC also noted that the Veteran does not have a current diagnosis for fibromyalgia as indicated by the August 2011 VA examination.  

As there is no other competent evidence that the Veteran has a proper diagnosis for fibromyalgia that is distinct from his prior claims for joint pain, muscle pain, fatigue, and generalized body pain, the "factual basis" of his new claim is the same as that of his previously denied claims.  In other words, under the balancing test, his new claim is not a claim for a properly and distinctly diagnosed disease or injury.  Instead, it is evidence that tends to substantiate his previously denied claim.  Therefore, the claim on appeal for fibromyalgia is a petition to reopen the prior claims for joint pain, muscle pain, fatigue, and generalized body pain, and not a new claim for benefits.  Boggs, 520 F.3d at 1335-36; Velez v. Shinseki, 23 Vet. App. 199, 203-05 (2009).

Other additional evidence received since the March 2012 rating decision reflects continued complaints and treatment for joint pain, muscle pain, fatigue, and generalized body pain, but does not indicate an association between the Veteran's current disability and service that has not already been considered.  The Veteran's November 2016 Board hearing testimony also reiterated the same arguments and theory of causation that were considered in prior final decisions.  While the Board finds that the Veteran is sincere in his belief that he developed these disabilities due to service, the record still does not contain evidence of a relationship between the claimed disability and service.  Generally speaking, in order to be considered new and material evidence, a submission cannot simply be a restatement of evidence that was considered in the prior decision, as that evidence would not be "new."

All of the evidence received since the March 2012 rating decision is "new" in that it was not of record at the time of the respective decision.  However, none of the new evidence is "material" because it does not provide medical evidence connecting the Veteran's claim of fibromyalgia (to include joint pain, muscle pain, fatigue, and generalized body pain) to service.  38 C.F.R. § 3.159(c)(1).  Accordingly, the new evidence does not raise a reasonable possibility of substantiating the claim and thus is not sufficient to warrant a reopening of the Veteran's claim.  This additional evidence is, therefore, not both new and material, as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the Veteran's claim of service connection for fibromyalgia.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Based on the foregoing, the evidence received since the March 2012 rating decision is not material because it does not make a previously unestablished fact more likely to be established and it does not raise the possibility of reasonably substantiating the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application and the claim is denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Claim to Reopen Service Connection for Sleep Apnea

The RO initially considered and denied a claim for sleep disturbance in November 1997 (under respiratory/sleep).  The Veteran appealed the decision and a Statement of the Case was issued on the sleep apnea issue in May 1998.  The Board denied the claim for a sleep or breathing problem in an August 2000 rating decision.  The Veteran sought to reopen a claim for sleep apnea and in February 2004 a rating decision denied the claim as the known clinical diagnosis of sleep apnea was not shown to have been incurred in or caused by service.  The Veteran appealed and the Board denied the claim in a February 2009 decision.  The RO last denied the Veteran's service connection claim for sleep apnea in a March 2012 rating decision on the grounds that there was no evidence that the Veteran's disability was related to service.  The Veteran submitted a Notice of Disagreement and was issued a Statement of the Case (SOC) in May 2013.  The Veteran did not perfect an appeal on this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

At the time of the March 2012 rating decision, there was no evidence of a diagnosis or treatment during service as well as no link between the Veteran's sleep apnea and his active military service.  

Other additional evidence received since the March 2012 rating decision reflects continued complaints and treatment for sleep apnea, but does not indicate an association between the Veteran's current disability and service that has not already been considered, to include an undiagnosed illness.  The Veteran's November 2016 Board hearing testimony also reiterated the same arguments and theory of causation that were considered in prior final decisions.  While the Board finds that the Veteran is sincere in his belief that he developed this disability as a result of service, the record still does not contain evidence of a relationship between the claimed disability and service.  Generally speaking, in order to be considered new and material evidence, a submission cannot simply be a restatement of evidence that was considered in the prior decision, as that evidence would not be "new."

Essentially, all of the evidence received since the March 2012 rating decision is "new" in that it was not of record at the time of the respective decision.  However, none of the new evidence is material because it does not provide medical evidence connecting the Veteran's sleep apnea to service.  38 C.F.R. § 3.159(c)(1).  Accordingly, the new evidence does not raise a reasonable possibility of substantiating the claim and thus is not sufficient to warrant reopening the Veteran's claim.  This additional evidence is, therefore, not new and material, as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the Veteran's claim of service connection for sleep apnea.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Based on the foregoing, the evidence received since the March 2012 rating decision is not material because it does not make a previously unestablished fact more likely to be established and it does not raise the possibility of reasonably substantiating the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application and the claim is denied.  Annoni, 5 Vet. App. at 467.

Claim to Reopen Service Connection for a Hiatal Hernia

The RO last denied the Veteran's service connection claim for a hiatal hernia (claimed as gastrointestinal and stomach problems) in a March 2012 rating decision on the grounds that there was no evidence that the Veteran's disability was related to service.  The Veteran submitted a Notice of Disagreement and was issued a Statement of the Case (SOC) in May 2013.  The Veteran did not perfect an appeal on this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  At the time of the March 2012 rating decision, there was no evidence of a link between the Veteran's hiatal hernia and his active military service.  

Other additional evidence received since the March 2012 rating decision reflects continued complaints and treatment for a hiatal hernia, but does not indicate an association between the Veteran's current disability and service that has not already been considered, to include as an undiagnosed illness.  The Veteran's November 2016 Board hearing testimony also reiterated the same arguments and theory of causation that were considered in prior final decisions.  While the Board finds that the Veteran is sincere in his belief that he developed this disability due to service, the record still does not contain evidence of a relationship between the claimed disability and service.  Generally speaking, in order to be considered new and material evidence, a submission cannot simply be a restatement of evidence that was considered in the prior decision, as that evidence would not be "new."

Essentially, all of the evidence received since the March 2012 rating decision is "new" in that it was not of record at the time of the respective decision.  However, none of the new evidence is material because it does not provide medical evidence connecting the Veteran's hiatal hernia to service.  38 C.F.R. § 3.159(c)(1).  Accordingly, the new evidence does not raise a reasonable possibility of substantiating the claim and thus is not sufficient to warrant reopening the Veteran's claim.  This additional evidence is, therefore, not new and material, as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the Veteran's claim of service connection for a hiatal hernia.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Based on the foregoing, the evidence received since the March 2012 rating decision is not material because it does not make a previously unestablished fact more likely to be established and it does not raise the possibility of reasonably substantiating the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application and the claim is denied.  Annoni, 5 Vet. App. at 467.

Claim to Reopen Service Connection for an Acquired Psychiatric Disorder

The RO initially denied a claim for service connection for depression in November 1997 as there was no evidence of symptoms or treatment in service, evidence of a psychosis within one year of discharge or nexus between the dysthymic disorder and service.  A February 2004 rating decision denied a claim for service connection for posttraumatic stress disorder as there was no confirmed diagnosis of PTSD under the DSM-IV and no confirmed stressor.  The Veteran appealed the decision and the Board denied the claim in a February 20008 decision.  The RO last denied the Veteran's service connection claim for PTSD in a March 2012 rating decision on the grounds that there was no evidence that the Veteran had a current diagnosis for PTSD or that the Veteran's diagnosed depression was related to service.  The Veteran submitted a Notice of Disagreement and was issued a Statement of the Case (SOC) in May 2013.  The Veteran did not perfect a substantive appeal on this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

The Veteran's current claim for an acquired psychiatric disorder involves the same symptoms as his prior claims for concentration problems, PTSD, memory loss and depression.  

The holding in Clemons v. Shinseki has been used in the new and material context to analyze whether the scope of the new initial claim is broad enough to encompass a prior claim, and whether the new and prior diagnoses were "proper" and "distinct" diagnoses versus lay assertions.  23 Vet. App. 1, 5-8 (2009).  In Clemons, the Court held that a claim is not necessarily limited in scope to a single or particular diagnosis, and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Id. at 5.  Essentially, the Court found that the scope of a claim cannot be limited by the terminology used by the lay Veteran, and instead must include any disability reasonably encompassed by (1) the description of the claim, (2) the described symptoms, and (3) any other relevant evidence of record.  Furthermore, where the scope of the current claim is broad enough to encompass the previously denied claim, then, under Boggs and Clemons, new and material evidence is required to reopen that part of the current claim that has the same "factual basis" as the previously denied claim.  Boggs, at 1330; Clemons, 23 Vet. App. at 1.

Prior to the May 2013 claim on appeal, the Veteran filed claims for conditions that he previously described as PTSD and concentration problems.  The Veteran was also diagnosed with depression with symptoms of mild memory loss at the September 2011 VA examination.  All of these claims were denied in final rating and Board decisions because there was no relationship between these disabilities and service.  At the time of the March 2012 rating decision and May 2013 SOC, the Veteran did not have a diagnosis for PTSD, but his diagnosed depression and associated symptoms of mild memory loss and concentration problems were not attributed to service.  

As there is no other competent evidence that the Veteran has a proper diagnosis for an acquired psychiatric disorder that is distinct from his prior claims, the "factual basis" of his new claim is the same as that of his previously denied claims.  In other words, under the balancing test, his new claim is not a claim for a properly and distinctly diagnosed disease or injury.  Instead, it is evidence that tends to substantiate his previously denied claim.  Therefore, the claim on appeal for an acquired psychiatric disorder is a petition to reopen the prior claims for PTSD, memory loss, concentration problems, and depression, and not a new claim for benefits.  Boggs, at 1335-36; Velez, 23 Vet. App. at 203-05.

Other additional evidence received since the March 2012 rating decision reflects continued complaints and treatment for psychological symptoms, but does not indicate an association between the Veteran's current disability and service that has not already been considered.  A June 2015 VA examination continued to find that the Veteran does not have an acquired psychiatric disorder that is related to service.  The Veteran's November 2016 Board hearing testimony also reiterated the same arguments and theory of causation that were considered in prior final decisions.  While the Board finds that the Veteran is sincere in his belief that he developed these disabilities due to service, the record still does not contain evidence of a relationship between the claimed disability and service.  Generally speaking, in order to be considered new and material evidence, a submission cannot simply be a restatement of evidence that was considered in the prior decision, as that evidence would not be "new."

All of the evidence received since the March 2012 rating decision is "new" in that it was not of record at the time of the respective decision.  However, none of the new evidence is "material" because it does not provide medical evidence connecting the Veteran's psychiatric disorder to service.  38 C.F.R. § 3.159(c)(1).  Accordingly, the new evidence does not raise a reasonable possibility of substantiating the claim and thus is not sufficient to warrant a reopening of the Veteran's claim.  This additional evidence is, therefore, not both new and material, as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the Veteran's claim of service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Based on the foregoing, the evidence received since the March 2012 rating decision is not material because it does not make a previously unestablished fact more likely to be established and it does not raise the possibility of reasonably substantiating the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application and the claim is denied.  Annoni, 5 Vet. App. at 467.

Claim to Reopen Service Connection for Residuals of a TBI

The RO last denied the Veteran's service connection claim for tension headaches in a March 2012 rating decision on the grounds that there was no evidence that the Veteran's disability was related to service.  The Veteran submitted a Notice of Disagreement and was issued a Statement of the Case (SOC) in May 2013.  The Veteran did not perfect a substantive appeal on this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

As discussed above, the Veteran's claim for TBI residuals is the same as his prior claims for concentration problems and memory loss.  Furthermore, as explained below, this claim for TBI residuals is also the same as his prior claim for tension headaches.  

The holding in Clemons v. Shinseki has been used in the new and material context to analyze whether the scope of the new initial claim is broad enough to encompass a prior claim, and whether the new and prior diagnoses were "proper" and "distinct" diagnoses versus lay assertions.  23 Vet. App. 1, 5-8 (2009).  In Clemons, the Court held that a claim is not necessarily limited in scope to a single or particular diagnosis, and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Id. at 5.  Essentially, the Court found that the scope of a claim cannot be limited by the terminology used by the lay Veteran, and instead must include any disability reasonably encompassed by (1) the description of the claim, (2) the described symptoms, and (3) any other relevant evidence of record.  Furthermore, where the scope of the current claim is broad enough to encompass the previously denied claim, then, under Boggs and Clemons, new and material evidence is required to reopen that part of the current claim that has the same "factual basis" as the previously denied claim.  Boggs, at 1330; Clemons, 23 Vet. App. at 1.

Prior to the May 2013 claim on appeal, the Veteran filed claims for conditions that he previously described as concentration problems, memory loss, and headaches.  According to the September 2011 VA examination, the Veteran was not diagnosed with a TBI or residuals that were related to service.  The VA examiner attributed the Veteran's headaches to a stroke that was not related to service.  As previously discussed above, the VA examiner opined that the Veteran's symptoms of memory loss and concentration problems (as part of his depression diagnosis) were also not attributed to service.  Essentially, all of these claims were denied in final rating and Board decisions because there was no relationship between these disabilities and service.  At the time of the March 2012 rating decision and May 2013 SOC, there was no evidence of a link between the Veteran's aforementioned residual symptoms of a TBI and his active military service.   

As there is no other competent evidence that the Veteran has a proper diagnosis for TBI residuals that is distinct from his prior claims, the "factual basis" of his new claim is the same as that of his previously denied claims.  In other words, under the balancing test, his new claim is not a claim for a properly and distinctly diagnosed disease or injury.  Instead, it is evidence that tends to substantiate his previously denied claim.  Therefore, the claim on appeal for TBI residuals is a petition to reopen the prior claims for headaches, memory loss, and concentration problems, and is not a new claim for benefits.  Boggs, at 1335-36; Velez, at 203-05.

Other additional evidence received since the March 2012 rating decision reflects continued complaints and treatment for headaches, memory loss, and concentration problems, but does not indicate an association between the Veteran's current disability and service that has not already been considered.  The Veteran's November 2016 Board hearing testimony also reiterated the same symptoms that were considered in prior final decisions.  While the Board finds that the Veteran is sincere in his belief that he developed these disabilities due to service, the record still does not contain evidence of a relationship between the claimed disability and service.  Generally speaking, in order to be considered new and material evidence, a submission cannot simply be a restatement of evidence that was considered in the prior decision, as that evidence would not be "new."

All of the evidence received since the March 2012 rating decision is "new" in that it was not of record at the time of the respective decision.  However, none of the new evidence is "material" because it does not provide medical evidence connecting the Veteran's TBI residuals to service.  38 C.F.R. § 3.159(c)(1).  Furthermore, the March 2014 VA examination continued to find no diagnosis for a TBI, and still attributed the Veteran's headaches to his prior non-service-related stroke.  The VA examiner also related the Veteran's complaints of memory loss to the stroke and his polysubstance abuse.  Accordingly, the new evidence does not raise a reasonable possibility of substantiating the claim and thus is not sufficient to warrant a reopening of the Veteran's claim.  While the Board finds that the Veteran is sincere in his belief that he developed residuals of a TBI due to service, the record still does not contain evidence of a relationship between the claimed disability and service.  This additional evidence is, therefore, not both new and material, as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the Veteran's claim of service connection for residuals of a TBI.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Based on the foregoing, the evidence received since the March 2012 rating decision is not material because it does not make a previously unestablished fact more likely to be established and it does not raise the possibility of reasonably substantiating the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade, 24 Vet. App. at 118.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application and the claim is denied.  Annoni, 5 Vet. App. at 467.

Service Connection for Allergies

The Veteran contends that he developed allergies as a result of service, to include as an undiagnosed illness due to the Gulf War.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran served in the Southwest Asia Theater of operations.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, laypersons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Lastly, compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service treatment records do not show any complaints or treatment for allergies or any allergic condition.  VA treatment records show a current diagnosis for allergic rhinitis since 2013.

On VA examination in June 2015, the Veteran endorsed occasional sinus problems and bloody drainage from his nose since the year 2000.  The VA examiner continued the diagnosis for allergic rhinitis.  After a review of the record and examination of the Veteran, the VA examiner opined that the Veteran's allergic rhinitis was less likely than not related to his military service, to include Gulf War service.  The examiner noted that the Veteran left military service in 1991 and there was no evidence indicating any allergy symptoms or chronic sinus or nasal congestion problems until 2013.  The examiner reported that allergic rhinitis is a common problem affecting up to 30 percent of the people in the United States.  He also stated, "Allergic rhinitis can be seasonal (episodic) or persistent.  In either case, there is a temporal connection between exposure and symptoms.  If allergic rhinitis had been caused by any exposures during the Gulf War, then [the Veteran's] symptoms would have started at that time and not over 20 years later."  The examiner stated that there was no objective evidence to show that the Veteran's allergy condition was incurred or caused by his military service.  Furthermore, the examiner concluded, "Allergic rhinitis has an understood etiology and is due to episodic or regular exposure to allergens such as dust, pollen, or pet dander."  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Furthermore, allergic rhinitis is not an undiagnosed condition or a medically unexplained multi-symptom condition and it is not related to any exposures during Gulf War service.  Accordingly, further analysis under 38 C.F.R. § 3.317 is not warranted.

The Veteran testified before the undersigned in November 2016.  He said that he did not have allergy symptoms until he returned from the Gulf War.  

The Board has considered the Veteran's statements of record that service connection is warranted for allergies.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, at 1376-77.

The Veteran is competent to report symptomatology relating to his allergies because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, able to provide evidence as to more complex medical questions and, specifically, is not able to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  To the extent that the Veteran alleges a positive nexus, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Furthermore, the Veteran's statements regarding onset of allergy symptoms have been inconsistent throughout the record.  The Veteran did not report allergy symptoms during service and on VA examination in June 2015 he endorsed an onset of allergy symptoms beginning in 2000.  Yet, at the November 2016 Board hearing, the Veteran endorsed onset during service and upon his return from the Southwest Asia Theater of operations.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999).  Competent evidence concerning the etiology of the Veteran's disability has been provided by the VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination reports) directly address the nexus criteria for this disability.  Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the etiology of his allergies.

After a full review of the record, the weight of the evidence demonstrates that the Veteran's allergies did not have its onset in service and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the VA Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Such a letter was sent to the Veteran in December 2013 and January 2014, thus meeting the requirements of notice as related to Kent.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in December 2013 and January 2014, prior to the initial adjudication of the claims that are on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the aforementioned letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, the evidence of record contains the Veteran's service treatment records, post-service private and VA medical records, and lay statements.  There is no indication of relevant, outstanding records that would support the claims.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1)-(3).  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

To the extent that the Veteran was not provided with notice of some of the information required by the VCAA, to include pursuant to Kent, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Actual knowledge of the evidence needed to establish service connection (i.e. the existence of a disability and a connection between service and the disability) has been demonstrated as the Veteran received the information in VCAA letters and in statements of the case, and has submitted lay statements in support of his appeal.  It has also been explained to the Veteran by VA that the evidence necessary to reopen his claims is evidence that shows a relationship between his current disabilities and service.  Thus, no showing of prejudice has been made in this case.

The Veteran was afforded VA examination in conjunction with his service connection claim for allergies as well as his petitions to reopen his other claims for service connection.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2016.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of each issue on appeal that were lacking to support the Veteran's claims.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed service connection was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


















ORDER

New and material evidence to reopen a claim of entitlement to service connection for fibromyalgia (previously claimed as fatigue, muscle pain, and joint pain), including as an undiagnosed illness due to the Gulf War, has not been submitted.

New and material evidence to reopen a claim of entitlement to service connection for sleep apnea (also previously claimed as fatigue), including as an undiagnosed illness due to the Gulf War, has not been submitted.

New and material evidence to reopen a claim of entitlement to service connection for a hiatal hernia (previously claimed as gastrointestinal and stomach problems), including as an undiagnosed illness due to the Gulf War, has not been submitted.

New and material evidence to reopen a claim of entitlement to service connection for residuals of a traumatic brain injury (TBI) (previously claimed as headaches, memory impairment, and concentration problems), including as an undiagnosed illness due to the Gulf War, has not been submitted.

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (previously claimed as depression, memory impairment, and concentration problems) has not been submitted.

Service connection for allergies is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


